*138On motion for a rehearing, appellant’s counsel, among other things, insisted that Barlow, as plaintiff’s agent to loan money, could not make a loan to himself and accept from himself security therefor (citing Claflin v. F. & C. Bank, 24 How. Pr. R., 1, 15; Dobson v. Racey, 3 Sandf. Ch., 60; N. Y. Central Ins. Co. v. National Protection Ins. Co., 14 N. Y., 85-91); that the mortgage was therefore not valid until accepted by the plaintiff, after the levy made; and that such acceptance would not relate back to the execution and filing of the instrument, so as to affect intervening rights. Welsh v. Sackett, 12 Wis., 243; Culver v. Ashley, 1 Am. L. C. (2d ed.), 592, and authorities there cited. 2. If Barlow was plaintiff’s general agent, he could withdraw the mortgage from the files at any time. He could consider it delivered or not at his option. In some of the cases referred to in Welsh v. Sackett, it was claimed that a contract ought to be held valid where the maker had, by delivery to a third person, placed it beyond his control, or power to revoke; but this court held that position untenable. The delivery here was still more defective. Again, if Barlow, as plaintiff’s agent, could accept the mortgage, by parity of reasoning his possession of the mortgaged property was the possession of the principal, and it was not necessary to file the mortgage at all. — Counsel further contended that plaintiff’s letter, under which Barlow claimed the powers of an agent, must be strictly interpreted (Story on Agency, §§ 68, 69; 1 Am. L. C., 547, 550), and that so interpreted it did not authorize Barlow to use the money for his own purposes, nor even to loan it and accept securities from other parties, but only to purchase some property which would be a safe investment. ■ It shows a personal trust, which Barlow did not agree to accept or act upon; and if he converted the money to his own use, and so became liable to the plaintiff •therefor, without any previous agreement to give security, *139the mortgage was void under the- decision in Welsh v. Sackett.
Rehearing denied.